DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejections under 35 U.S.C. §112(b) of claims 1-20 are withdrawn in view of the amendments to the independent claim.  
Examiner acknowledges the amendments to the claims received on 1/19/2022 have been entered, and that no new matter has been added.

Response to Arguments
Argument 1: Applicant argues on page 9-10 in the filing on 1/19/2022 that the cited prior art does not teach “claim 1 as previously presented.”
Response to Argument 1: Argument 1 is moot in view of new grounds of rejection.  The scope of the amendment has changed and new art has been applied.    

Argument 2: Applicant argues on page 10-11 that “the methodology and techniques used in Hancock to switch between dialogs is clearly distinguishable from those disclosed in the current application” in claim 1.

Response to Argument 2: Respectfully, Tzirkel-Hancock and Kennewick teach an interactive session with a first context, and during the interactive session, accepts input to change to a second context, and further returns to the first context [Tzirkel-Hancock 0035].  It appears that the claimed limitations are disclosed by Tzirkel-Hancock and Kennewick.  See rejection below for more details.  


This meets the claim limitations as currently claimed, and Applicant's Arguments 1 and 2 filed on 1/19/2022 are moot in view of new grounds of rejection necessitated by the applicant’s amendment, or not persuasive.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot or not persuasive for the reasons stated above.

Claim Objections
Claim 1 is objected to because of the following informalities:  “another task” is introduced in line 19.  This appears to be the same as “a second task” in line 9.  Consistency is required.  This appears to be a typographical error.  Examiner interprets these tasks to be the same.  Claim 11 and 20 recites similar issues.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “the at least one output function” is lacking antecedent basis.  This appears to be a typographical error.  Claim 13 recites similar issues.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the another context” is lacking antecedent basis.  This appears to be a typographical error.  Claim 14 recites similar issues.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “an interactive session” is introduced.  However, an interactive session is already introduced in claim 1 lines 2-3.  This appears to be a typographical error.  Examiner interprets these sessions to be the same.  Claim 15 recites similar issues.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the determined context” appears to refer to “determining… a context of the second task” in claim 1 line 11.  Consistency is required.  of the second task.”  “The another interactive session” lacks antecedent basis.  This appears to be a typographical error.  Examiner interprets to mean “other interactive session.”  Claim 18 recites similar issues.  Appropriate correction is required.  
Claim 9 is objected to because of the following informalities:  “the determined context” appears to refer to “determining… a context of the second task” in claim 1 line 11.  Consistency is required.  Examiner notes that in claim 9 “the determined context” is directed to a new context, instead of the context of the second task in claim 1.  Claim 19 recites similar issues.  Appropriate correction is required.  
Claim 10 is objected to because of the following informalities:  “the at least one output function” lacks antecedent basis.  This appears to be a typographical error.  Claim 10 also cites “another interactive session.”  This is cited as lacking antecedent basis in claims 8-9.  If the other claims are changed, please note this citation may need to be changed too.  Claim 10 also cites “performing… at least one output function, after performing the at least one output function.”  This appears to be a typographical error.  The Examiner interprets these as separate functions.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel-Hancock et al., Patent Application Publication number US 20150039316 A1, (hereinafter “Tzirkel-Hancock”), in view of Kennewick et al., Patent Application Publication number US 20040044516 A1 (hereinafter “Kennewick”).
Claim 1:  Tzirkel-Hancock teaches “A method, comprising: 
receiving, at an information handling device (i.e. HMI module 14 receives an acoustic signal (or "speech utterance") 41 from user [Tzirkel-Hancock 0015]), an indication to begin an interactive session to accomplish a task that affects a first real-world aspect (i.e. a case… from a navigation dialog context [Tzirkel-Hancock 0035]… 1. <User> "Find me a restaurant serving seafood." [Tzirkel-Hancock 0035] note: step 1 is a voice command, which begins an interactive session.  Note2: a task of navigating to a restaurant.  Note3: a navigation session affects a real-world physical aspect (GPS sensor/GPS satellite/screen display), wherein the indication is derived from a first user command and wherein the interactive session is associated with a first context and is a multi-turn conversational session (i.e. a case… from a navigation dialog context … 1. <User> "Find me a restaurant serving seafood." [Tzirkel-Hancock 0035] note: Tzirkel-Hancock 0035 shows an example of a navigation session, reproduced below, with exchanges 1-4, and 12-13 related to the navigation session, a first context); 
1. <User> "Find me a restaurant serving seafood." 
2. <System> "Bill's Crab Shack is a half mile away and serves seafood." 
3. <User> "What is their price range?" 
4. <System> "Sorry. No price range information available." 
5. <User> [activates context trigger] 
6. <User> "Call Bob." 
7. <System> "Calling Bob." 
8. <Bob> "Hello?" 
9. <User> "Hey, Bob. Is Bill's Crab Shack expensive?" 
10. <Bob> "Um, no. It's a 'crab shack'." 
11. <User> "Thanks. Bye." [hangs up] 
12. <User> "OK. Please take me there." 
13. <System> "Loading destination..." [Tzirkel-Hancock 0035]
identifying the first context based on an analysis of words present in the first user command (i.e. context handler module 202… configured to manage and understand how users 40 switch between different dialog contexts during a spoken dialog session [Tzirkel-Hancock 0021]… HMI module 14 receives an acoustic signal (or "speech utterance") 41 from user 40, which is provided to speech understanding module 32 [Tzirkel-Hancock 0015]… suitable speech recognition techniques, including, for example, automatic speech recognition and semantic decoding (or spoken language understanding (SLU)) [Tzirkel-Hancock 0016] note: all speech is analyzed, including a first user command); 
receiving, during the interactive session and prior to completion of the task, an indication to accomplish a second task, wherein the indication to accomplish the second task is derived from a second user command received at the information handling device (i.e. 6. <User> "Call Bob." [Tzirkel-Hancock 0035] note: multi-turn navigation conversation is interrupted with a command to “call Bob,” in line 6); 
determining, using a processor, whether a context of the second task matches an intent of the first context (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026] note: plain speech is used to change contexts.  From “analysis of words,” all speech is analyzed for its content.  Thus, all plain speech is analyzed for its context, and is analyzed if it’s a continuation of the first context, or a new context.  Note2: “intent” from instant application [0015-0016] appears to be similar to context, and is interpreted the same as context), wherein the determining comprises analyzing words present in the second user command (i.e. HMI module 14 receives an acoustic signal (or "speech utterance") 41 from user 40, which is provided to speech understanding module 32 [Tzirkel-Hancock 0015]… suitable speech recognition techniques, including, for example, automatic speech recognition and semantic decoding (or spoken language understanding (SLU)) [Tzirkel-Hancock 0016] note: all speech is analyzed, including a second user command); 
context of the second task does not match the intent of the first context, wherein the determining the context of the second task does not match the intent of the first context comprises… to identify a context of the at least one other interactive session (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026]… "dialog context" generally refers to a particular task that a user 40 is attempting to accomplish via spoken dialog... general categories of tasks provided by the speech system--e.g., "phone", "navigation"… a way for a user to move within the context tree provided by the speech system, and in particular allow the user to easily move between the dialog contexts [Tzirkel-Hancock 0022] note: the system recognizes that “I would like to call Jim now, please” is not a navigation command and then changes the context from the navigation context to a phone call context), wherein the at least one other interactive session is associated with performance of another task (i.e. 6. <User> "Call Bob." [Tzirkel-Hancock 0035] note: a call, instead of navigation) that affects a function of a second information handling device (i.e. 7. <System> "Calling Bob." 8. <Bob> "Hello?" [Tzirkel-Hancock 0035] note: Bob’s phone, a second information handling device, performs the function of ringing and calling Bob), the function changing a second real-world aspect that is contextually different from the first real-world aspect (Tzirkel-Hancock 0035 teaches a user using a navigation session with “Find me a restaurant”; interrupting the navigation session to “Call Bob”; and then continue the navigation session “take me there.”  A navigation session affects a real-world physical aspect (GPS sensor/GPS satellite/screen display) different from a call session (speaker, microphone, ringing Bob’s phone)), and wherein the indication is not preceded by a session (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026] note: another task is performed without using a wake word); and 
performing, prior to completion of the task associated with the interactive session, the function associated with the another task (Tzirkel-Hancock 0035 teaches prior to completion of a navigation request in lines 1-4, an output function associated with another task, a call, in lines 5-11, and returning to the navigation request in lines 12-13).”
Tzirkel-Hancock is silent regarding “using a statistical weighting algorithm.”
Kennewick teaches “wherein the determining the context of the second task does not match the intent of the first context comprises using a statistical weighting algorithm to identify a context of the at least one other interactive session (i.e. a scoring system to determine the mostly likely context or domain for a user's question and/or command. The score is determined from weighting a number of factors [Kennewick 0153]… Once the context for the question or command has been determined, the parser 118 can invoke the correct agent 156 [Kennewick 0154]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tzirkel-Hancock to include the feature of having the ability to use a statistical weighting algorithm as disclosed by Kennewick.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit for “improving the reliability of determining the context [Kennewick Abstract].”

Claim 2:  Tzirkel-Hancock and Kennewick teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “wherein the interactive session comprises receiving at least one user input and performing at least one output function responsive to the at least one user input (i.e. 1. <User> "Find me a restaurant serving seafood." 2. <System> "Bill's Crab Shack is a half mile away and serves seafood." 12. <User> "OK. Please take me there." 13. <System> "Loading destination..." [Tzirkel-Hancock 0035]).”  

Claim 3:  Tzirkel-Hancock and Kennewick teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “wherein the at least one other interactive session comprises receiving at least one user input and performing the at least one output function responsive to the at least one user input (i.e. 6. <User> "Call Bob." 7. <System> "Calling Bob." [Tzirkel-Hancock 0035]).”  

Claim 4:  Tzirkel-Hancock and Kennewick teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “wherein the first context associated with the interactive session is different than the another context associated with the at least one other interactive session (The dialog in Tzirkel-Hancock 0035 shows a navigation context and a different phone call context).”  

Claim 5:  Tzirkel-Hancock and Kennewick teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “further comprising receiving user input and identifying, using a processor, an interactive session associated with the user input (i.e. 1. <User> "Find me a restaurant serving seafood." 2. <System> "Bill's Crab Shack is a half mile away and serves seafood." [Tzirkel-Hancock 0035]).”  

Claim 8:  Tzirkel-Hancock and Kennewick teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “further comprising determining whether the determined context is associated with the interactive session or the another interactive session (i.e. the context trigger is produced in response to a natural language interpretation of the user's speech suggesting that the user wishes to change context. For example, during a navigation session, the user may simply speak the phrase "I would like to call Jim now, please" or the like [Tzirkel-Hancock 0026]… "dialog context" generally refers to a particular task that a user 40 is attempting to accomplish via spoken dialog... general categories of tasks provided by the speech system--e.g., "phone", "navigation"… a way for a user to move within the context tree provided by the speech system, and in particular allow the user to easily move between the dialog contexts [Tzirkel-Hancock 0022] note: the system recognizes that “I would like to call Jim now, please” is not a navigation command and then changes the context from the navigation context to a phone call context).”  

Claim 10:  Tzirkel-Hancock and Kennewick teach all the limitations of claim 1, above.  Tzirkel-Hancock teaches “further comprising performing, after performing the at least one output function, at least one output function associated with at least one of: the interactive session and another interactive session (The dialog in Tzirkel-Hancock 0035 performs a phone call, and after hanging up, continues with navigation output).”  

Claim 11: Tzirkel-Hancock and Hambleton teach an information handling device (i.e. a spoken dialog system (or simply "speech system") [Tzirkel-Hancock 0012]), comprising: at least one processor (i.e. processor [Tzirkel-Hancock 0011]); a memory device (i.e. memory that executes one or more software or firmware programs [Tzirkel-Hancock 0011]) that stores instructions 

Claim 12: Claim 12 is similar in content and in scope to claim 2, thus it is rejected under the same rationale.

Claim 13: Claim 13 is similar in content and in scope to claim 3, thus it is rejected under the same rationale.

Claim 14: Claim 14 is similar in content and in scope to claim 4, thus it is rejected under the same rationale.

Claim 15: Claim 15 is similar in content and in scope to claim 5, thus it is rejected under the same rationale.

Claim 18: Claim 18 is similar in content and in scope to claim 8, thus it is rejected under the same rationale.

Claim 20: Tzirkel-Hancock and Hambleton teach a product, comprising: a non-transitory storage device that stores code (i.e. Non-transitory computer-readable media bearing software instructions [Tzirkel-Hancock Claim 17]), the code being executable by a processor (i.e. the software instructions instruct the processor to [Tzirkel-Hancock Claim 20]) to perform the operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel-Hancock, in view of Kennewick, in view of Hambleton et al., Patent Application Publication number US 20040217986 A1 (hereinafter “Hambleton”).
Claim 9:  Tzirkel-Hancock and Kennewick teach all the limitations of claim 1, above.  Tzirkel-Hancock and Kennewick are silent regarding “further comprising determining that the determined context comprises a new context that is not associated with the interactive session or the another interactive session.”
Hambleton teaches “further comprising determining that the determined context comprises a new context that is not associated with the interactive session (i.e. funds transfer [Hambleton 0028]) or the another interactive session (i.e. checking balance [Hambleton 0028]) (i.e. some of these [grammars] can always be active (help, emergency, operator) and others can be active in context to the basic grammar (next month, different city name, etc) [Hambleton 0013]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tzirkel-Hancock and Kennewick to include the feature of having the ability to determine a third context as disclosed by Hambleton.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to allow a user to depart from the scripted questions and ask a question of his/her own, or answer a question that has not been prompted for [Hambleton 0009].”

Claim 19: Claim 19 is similar in content and in scope to claim 9, thus it is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Faaborg (US-8938394-B2) listed on 892 is related to determining audio context, specifically using a weighted scale.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171